Citation Nr: 1120750	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to January 1946 and from April 1947 to January 1950.  He died in January 2009; the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Huntington, West Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Board is of the opinion that additional development is required before the appellant's appeal is decided.

According to the certificate of death, the Veteran died in January 2009.  The immediate cause of the Veteran's death was listed as septicemia, due to urinary tract infection, due to hypertension, due to COPD (chronic obstructive pulmonary disease) exacerbation.  

During the Veteran's lifetime, service connection was established for posttraumatic stress disorder (PTSD).  

The appellant and her representative assert, in pertinent part, that the Veteran's hypertension was caused or aggravated by his service-connected PTSD, ultimately causing his death.  The Board finds that a medical opinion must be obtained in this regard. 

The Board also notes that the claims file does not contain records pertaining to the Veteran's terminal hospitalization at St. Mary's Medical Center in Huntington, West Virginia.  Medical records contemporaneous to the Veteran's death are critical to establishing the appellant's claim.  Therefore, prior to obtaining a medical opinion, further development to obtain treatment records is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of the Veteran's terminal (January 2009) hospital records from St. Mary's Medical Center and any other pertinent medical records.

2.  Thereafter, the RO or the AMC should arrange for the Veteran's claims file to be reviewed by a physician with the appropriate expertise to determine whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Based upon such review and upon sound medical principles, the physician should state an opinion as to whether it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's hypertension was caused or permanently worsened by the Veteran's service-connected PTSD? 

The consulting physician must explain the rationale for the opinion offered.  If the consulting physician opines that the question cannot be resolved without resorting to speculation, the physician should explain why speculation would be required.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the originating agency.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



